Title: To James Madison from John Brice, Jr., 7 March 1807
From: Brice, John, Jr.
To: Madison, James



Sir
Collr’s Office Baltimore 7 Mar 1807

It appears from Letters just received by Messrs. Rob & Jno Oliver that nearly the whole of the Cargo of the Brig Jacob from Bordeaux, which was cast away on Ocracocke Bar, has been saved & taken possession of by the Collector of the District of Newbern, North Carolina, & will be held by him until the Owners shall secure or Pay the duties arising thereon.
I have thought proper to give you this information that you might have an opportunity of obtaining your Wines &c which are probably yet safe.  I have the Honor to be Sir Your mo. ob Serv

John Brice Jr

